UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1207



SAMUEL DAVIS PRIDGEN,

                                              Plaintiff - Appellant,

          versus


GEORGIA-PACIFIC CORPORATION; KEITH FULLER;
WRENN BULLOCK; MIKE REGISTER,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CA-03-102-7-F(1))


Submitted:   September 9, 2004        Decided:   September 14, 2004


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel Davis Pridgen, Appellant Pro Se.    Randall David Avram,
Richard David Haygood, KILPATRICK STOCKTON, LLP, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Samuel Davis Pridgen appeals the magistrate judge’s order

awarding attorney’s fees and costs to Appellees.*   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the magistrate judge in his order.    See

Pridgen v. Georgia-Pacific Corp., No. CA-03-102-7-F(1) (E.D.N.C.

Jan. 16, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




     *
      Pridgen did not timely appeal the district court’s final
order granting summary judgment in favor of the Appellees.

                               - 2 -